Citation Nr: 1820525	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served honorably on active service with the United States Army from September 1975 to September 1978 and with the United States Navy from July 1980 to May 24, 1982.  His period of service with the Navy from May 25, 1982 to May 27, 1988 resulted in a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Because the Veteran appointed his current attorney as his representative in February 2014, but appeared with his former representative at the March 2015 hearing, the Board requested clarification from the Veteran in an April 2015 letter as to his wishes regarding representation.  The Board advised the Veteran that if he did not respond within 30 days of the date of the letter, the Board would assume that he wishes to remain represented by his current attorney.  The Veteran did not respond.  Accordingly, the Board recognizes the attorney appointed in February 2014 as the Veteran's representative.

In June 2015, the Board remanded this case for further evidentiary development. 

In October 2017, the Board requested a Veterans Health Administration (VHA) expert opinion.  The Veteran was provided with a copy of the VHA opinion in January 2018, and was given 60 days in which to send any additional evidence or argument pursuant to 38 C.F.R. § 20.903.
The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by no worse than Level I hearing impairment in each ear throughout the appeal period.

2.  The Veteran's period of service, from May 25, 1982 to May 27, 1988 was under other than honorable conditions by reason of willful and persistent misconduct due to drug use and he was not insane at the time of committing the offense.

3.  Diagnosed migraine headaches are not shown to be etiologically related to the Veteran's honorable periods of service from September 1975 to September 1978 or from July 1980 to May 24, 1982.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107(b) (2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  The character of the Veteran's service from May 25, 1982 to May 27, 1988 is a bar to VA benefits related to that period.  38 U.S.C. § 5303 (2014); 38 C.F.R. §§ 3.12, 3.354 (2017).

3.  The criteria for entitlement to service connection for migraine headaches are not met.  38 U.S.C. §§ 1131, 5107(b) (2014); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran asserts that he is entitled to a compensable rating for bilateral hearing loss because his hearing loss has worsened since his last VA examination in 2011.  See Board Hearing Transcript (Tr.) at 3.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.  

The Veteran was afforded a June 2010 VA examination, at which time he reported difficulty understanding at work, difficulty hearing on the phone, and difficulty sleeping because of tinnitus.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
5
10
15
15
20

The pure tone threshold average was 13.75 in the right ear and 15 in the left ear.  He had a Maryland CNC speech recognition ability of 100 percent bilaterally.  These audiometry test results equate to Level I impairment in the right ear and Level I impairment in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's bilateral hearing loss does not result in a compensable rating.  

In May 2016, the Veteran was afforded a second VA examination.  He reported that his ears "got plugged up" and that he had difficulty hearing when this happens.  Further, he stated that he had difficulty understanding speech when his ears were not plugged.  The examination report revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
35
LEFT
15
10
20
25
25

The pure tone threshold average was 28 in the right ear and 20 in the left ear.  He had a Maryland CNC speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  These audiometry test results equate to Level I impairment in the right ear and Level I impairment in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's bilateral hearing loss does not result in a compensable rating.  

VA treatment records do not include an audiometry test that reflects hearing loss that would equate to a compensable rating.  In evaluating the higher rating claim, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  The Board acknowledges the Veteran's lay statements, which describe difficulty understanding at work, difficulty hearing on the phone, having difficulty hearing when ears "get plugged up," and having difficulty understanding speech when his ears are not plugged.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran is competent to report that he has difficulty hearing.  However, he is not competent to establish the level of his hearing disability, as this requires specific audiometric data.  

Under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  None of the VA audiology examinations highlighted above reveal audiological evaluations that would warrant a compensable rating.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable rating is not warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board notes that, as a matter of law, service connection is barred for the Veteran's period of active service, from May 25, 1982 to May 27, 1988.  This is because the Veteran does not qualify for veteran status based on this period of service.

In order to qualify for VA benefits, a claimant must demonstrate that he or she is a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12 unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  38 C.F.R. § 3.12(b).  The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c) do not apply to this appeal.

A discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

Here, the Veteran's service from September 1975 to September 1978, his initial period of service, was under honorable conditions.  The Veteran's service from July 1980 to May 24, 1982 was also under honorable conditions.  The Veteran's final DD Form 214 for his period of service from May 25, 1982 to May 1988 reflects that his service was under other than honorable conditions.  

On October 24, 1985, the Veteran received a nonjudicial punishment for wrongful use of cocaine and marijuana.  He received a reduction in paygrade, a forfeiture of pay, restriction and extra duty.  On October 26, 1987, he began a period of unauthorized absence that lasted 64 days, ending on December 29, 1987.  Subsequently, on March 4, 1988, administrative discharge action was initiated by reason of misconduct due to wrongful drug use.  On March 22, 1988, he was convicted by special court-martial of 64 days of unauthorized absence and wrongful use of cocaine.  He was sentenced to a period of confinement, a forfeiture of pay and a reduction in paygrade.  On May 11, 1988, the separation authority directed an other than honorable discharge by reason of misconduct due to wrongful drug use.  He was so discharged on May 27, 1988.

On May 17, 1988, the Veteran was made aware of his entitlement to inpatient treatment for alcohol dependency but he refused this offer. 

A March 2008 administrative decision determined that the Veteran's period of service from July 18, 1980 to May 27, 1988 was dishonorable, and eligibility for VA purposes could only be established based on his period of service between September 16, 1975 to September 15, 1978.  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c).  However, the Board emphasizes that the designation of the discharge from July 18, 1980 to May 24, 1982 as honorable by the service department is binding on VA as to character of discharge, and VA does not have the authority to alter the findings of the service department.  38 C.F.R. §§ 3.12(a), 3.203; Spencer v. West, 13 Vet. App. 376, 380 (2000).  Thus, only the period from May 25, 1982 to May 27, 1988 is considered a bar to VA benefits.

In an effort to determine whether the Veteran was insane during his period of service from May 25, 1982 to May 27, 1988 as a potential defense to the regulatory character-of-discharge bar applicable to his case, the Board sought an expert medical opinion from a VHA psychiatrist.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).

In a January 2018 opinion, the VHA expert determined that the Veteran did not meet any of the above-cited circumstances encompassing VA's definition of insanity during his period of service from May 25, 1982 to May 27, 1988.  In support of this conclusion, the expert stated the Veteran had symptoms of an adjustment disorder with mixed emotional features with suicidal and homicidal ideation, which resolved after inpatient treatment in 1984; and he had symptoms consistent with alcohol use disorder, moderate with physiological dependence, and stimulant (cocaine) use disorder.  The expert also stated that the Veteran did not exhibit a prolonged deviation from normal behavior, but the disturbances were related temporally to substance use and/or acute stressors with return to baseline functioning with abstinence from substance and/or resolution of stressor.  The expert indicated that the Veteran did not demonstrate symptoms consistent with a psychotic disorder.  

Further, the expert stated that the Veteran's symptoms were consistent with alcohol use disorder with physiological dependence and cocaine use disorder, and that he demonstrated return to baseline functioning with abstinence from substances and/or following substance use treatment.  The expert noted that the Veteran demonstrated resolution of symptoms of adjustment disorder with mixed emotional features following an acute stressor during an inpatient hospitalization.  Moreover, the expert indicated that a psychological evaluation in 1985 found him fit for duty following a 42 day abstinence from alcohol and cocaine; and he did not display any psychosis, suicidal, or homicidal ideation.  The Veteran was diagnosed with alcohol dependence and cocaine use disorder in 1988.  

There is no competent opinion in favor of a finding of insanity.  In this regard, as the Veteran does not have the requisite expertise to opine as to his mental capabilities during the time in question, his opinion is not competent evidence.

Based on the January 2018 VHA opinion, the Board finds that the Veteran was not insane at the time of committing the offenses causing his discharge, and his period of service from May 25, 1982 to May 27, 1988 was dishonorable and therefore a bar to VA benefits.

Migraine Headaches

Initially, the Board notes that while service connection may be factually warranted for headaches on appeal as related to the Veteran's service from May 25, 1982 to May 27, 1988, the determination that his service during that period was dishonorable serves as a complete bar to benefits based on that period of service.  38. C.F.R. § 3.1(d).  The Veteran, however, has achieved veteran status for his first and second periods of active service, from September 1975 to September 1978 and from July 1980 to May 24, 1982, which are completely separate from the Veteran's period of service and from which he was discharged honorably.

The Veteran was a cannoneer in the Army and asserts that he sustained a concussion in 1976 when he was blown off a vehicle.  Board Hearing Transcript (Tr.) at 5-6.  He stated that he has had headaches since this injury.  Id.  He indicated that he did not go to sick call after the injury.  Id. 

During a January 13, 2014 VA traumatic brain injury (TBI) consultation, the Veteran reported sustaining a concussion sometime between 1975 and 1978 as a result of being thrown off a vehicle during a "full-Salvo," in which everyone fired their weapons at the same time.  He related that he had a headache that occurred with the event and that he had experienced headaches ever since.  The examining physician concluded it was "possible" that the Veteran did sustain a concussion related to the reported event and "since his complaints of headaches started thereafter[,] it is also 'possible' that they are related to a post-concussion syndrome.  Due to the elapse [sic] in time[, however,] it makes drawing a definitive conclusion difficult."  Further, the Veteran reported during a January 23, 2014 VA neurological evaluation that he sustained a concussion during military service when he fell off a Howitzer and became dazed for a few minutes, with migraine headaches beginning soon after the alleged injury, occurring one to two times per month until recently increasing in frequency to as many as five headaches per month.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for a headache disability.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, as explained further below, there is no credible evidence of an in-service head injury or disease during the Veteran's honorable service.  Therefore, a VA examination is not necessary for the claim.  Id.

That the Veteran has a headache disability is not in dispute, as he has been diagnosed with migraine headaches.  See January 23, 2014 VA treatment record.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), the Board finds the Veteran's report of an in-service head injury during his honorable periods of service lacks credibility.  His service treatment records (STRs) do not reflect any head injury, complaints of headaches, or a diagnosis of a headache condition during the relevant period.  A June 1980 reenlistment examination shows that the Veteran specifically denied having any frequent or severe headaches, and the Veteran did not report ever sustaining a head injury.  Further, the June 1980 reenlistment examination report was normal in relation to neurologic evaluation.

Instead, the evidence demonstrates an onset of a headache disability following the Veteran's motor vehicle accident in November 1983, during his dishonorable period of service, as he reported a head injury at that time and has consistently complained of headaches since this injury.  See, e.g., November 1983 STR (noting Veteran hit his head on overhead of car after motor vehicle accident and heard his "neck pop" and now has muscle aches); February 1984 STR (noting headaches since January 1984 following auto accident in which he hit his head on the windshield).  However, as noted above, he is barred to benefits based on that period of service.  38. C.F.R. § 3.1(d).  Based on the lack of documentation of a head injury or complaints in his STRs during his honorable periods of service, and evidence demonstrating an onset headaches in conjunction with his dishonorable period of service, the Board finds that the Veteran's assertions of an in-service injury to the head during the first period of service lacks credibility.  For this reason alone, his claim for service connection fails.

The Veteran asserted during his hearing that an in-service injury is consistent with his service pursuant to 38 U.S.C. § 1154(b).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Id.  Here, the Veteran is not shown to have participated in combat with the enemy in active service during a period of war and the Veteran's representative acknowledges that the Veteran does not have combat status.  See Board Hearing Tr. at 8.  Therefore, the Veteran's lay reports standing alone are not satisfactory evidence concerning a head injury during his first period of service.  38 U.S.C. § 1154(b).  To the extent the Veteran's representative intended to reference 38 U.S.C. § 1154(a), incurrence of headaches during his honorable service periods is not consistent with the circumstances of his service for reasons outlined above.

Regarding nexus, there is no competent evidence of record to support the claim.  In this regard, the January 2014 VA physician's documentation of headaches resulting from a head injury during his first period of service is not probative, as it is based on the Veteran's unsubstantiated reports and employs speculative language.  Moreover, the Veteran, as a lay person, does not have the requisite expertise to opine as to the etiology of his headache disability, and even if he were to possess such expertise, his assertions of nexus are not credible for reasons outlined above.  

In short, the preponderance of the probative evidence indicates that headaches did not have their onset during his honorable periods of service, and are not related to the same.  Accordingly, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

A compensable rating for bilateral hearing loss is denied.  

Service connection for migraine headaches is denied.


REMAND

The Veteran should be afforded a VA examination to address the nature and etiology of his knee disabilities on remand.  Updated records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient records.

2.  With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3.  The schedule the Veteran for a VA examination to address the nature and etiology of his bilateral knee disability.  The claims file should be reviewed.  All indicated tests should be conducted and all findings reported in detail.   

For each diagnosed right and left knee disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related, to his service from September 1975 to September 1978 or from July 1980 to May 24, 1982, to include as the result of the cumulative impact of long marches, up to three times per week while carrying a 35 to 50 pound pack.  Board Hearing Tr. at 7.  In addressing this question, the examiner should consider the Veteran's May 2007 report of right knee pain since the 1970s.

The examiner is advised that the Veteran is presumed sound upon his entry into military service.  Therefore, any notations regarding a pre-existing right knee disability are of no consequence and should not be discussed in rendering an opinion.  Additionally, the examiner is advised that the Veteran's period of service from May 25, 1982 to May 27, 1988 is dishonorable and therefore a bar to benefits; as such, this period of service should not be considered.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109, 7112 (2012).

____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


